DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas Mahon on February 04, 2022.
The application has been amended by replacing the “Abstract of Disclosure” with the following:
-- Systems, devices, and methods for encoding the harmonic structure of a musical composition in a digital data structure are described. Tonal and rhythmic commonalities are identified across the musical bars that make up a musical composition. Individual bars of the musical composition are each analyzed to characterize their respective harmonic fingerprints in various forms, and the respective harmonic fingerprints are compared to sort the musical bars into harmonic equivalence categories. Isomorphic mappings between hierarchical data structures that encode the musical composition based on musicality and harmony, respectively, are also described. The systems, devices, and methods for encoding the harmonic structure of a musical composition in a digital data structure have broad applicability in computer-based composition and variation of music. --



Allowable Subject Matter
3.	Claims 1-3 and 5-20 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Please refer to Applicant’s response received 01/27/2022 and the previous Office Action mailed 10/28/2021 for the statement of reasons for the indication of allowable subject matter in regards to the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIANCHUN QIN/Primary Examiner, Art Unit 2837